Citation Nr: 1105652	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  08-10 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated as 70 percent disabling.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1967 to December 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was previously remanded by the Board in December 2009.

In a November 2010 RO decision, the Veteran's rating for PTSD was 
increased to 30 percent for the period from May 18, 2007, and a 
rating of 70 percent rating was assigned for the period from 
October 4, 2008.  As the maximum schedular rating was not 
assigned, this issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35 (1993).

The Board notes that its December 2009 remand included the issue 
of entitlement to service connection for a heart disability.  
Subsequently, a November 2010 RO decision granted entitlement to 
service connection for coronary artery disease, status post 
CABGX5.  Thus, the issue of entitlement to service connection for 
a heart disability is not currently in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In addition, the Board finds that the issue of entitlement to a 
TDIU has been raised by the record.  See Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009).  In this regard, the Board notes 
that the Veteran is in receipt of Social Security Administration 
(SSA) disability benefits, which appears to be, in part, due to 
his service-connected PTSD.  Also, the Veteran has stated that he 
has not worked since 2007, and the Veteran's private treatment 
records support the contention that the Veteran is unemployable 
due to medical issues.  Accordingly, for purposes of clarity, 
this issue is listed on the first page of this decision.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Briefly, the Veteran contends that the evaluation assigned his 
PTSD does not accurately reflect the severity of his disorder.

The Board observes that the Veteran is in receipt of SSA 
disability benefits.  A SSA record, printed on November 29, 2010, 
documents that the Veteran's disability onset date was in 
September 2008, and that his date of initial entitlement was in 
March 2009.  The Board finds that the SSA records would be 
relevant to the current appeal because the Veteran reported, 
during his February 2010 and April 2010 VA examinations, that he 
was retired due to medical reasons; specifically, he reported 
problems with his heart, memory loss, and that PTSD may have also 
contributed.  The Board finds that the record is unclear as to 
whether the AMC or RO requested any SSA records.  Thus, action to 
obtain any pertinent SSA records is appropriate prior to final 
appellate review.  VA must make efforts to obtain any relevant 
medical evidence and/or administrative decisions regarding any 
claim by the Veteran for SSA disability benefits.  On remand the 
AMC/RO must either obtain relevant records associated with any 
claim by the Veteran for SSA disability benefits, or, if the 
records do not exist or are not obtainable, obtain a negative 
reply from the SSA and inform the Veteran of the inability to 
obtain these records in accordance with 38 C.F.R. § 3.159(e).  
See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Baker v. 
West, 11 Vet. App. 163, 169 (1998).

As noted in the introduction, the Veteran's claim for an 
increased rating includes the issue of entitlement to a TDIU.  
The Board acknowledges the recent judicial holding in Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the 
United States Court of Appeals for Veterans Claims held that a 
request for a TDIU, whether expressly raised by the Veteran or 
reasonably raised by the record, is not a separate 'claim' for 
benefits, but rather, can be part of a claim for increased 
compensation.  In other words, if the claimant or the evidence of 
record reasonably raises the question of whether the Veteran is 
unemployable due to a disability for which an increased rating is 
sought, then part and parcel with the increased rating claim is 
the issue of whether a TDIU is warranted as a result of that 
disability.

The Board finds that additional development is required with 
regard to the issue of entitlement to a TDIU.  Specifically, the 
AMC/RO must provide the Veteran with appropriate notice and 
formally adjudicate the TDIU claim.

Lastly, in light of the need to return the case for additional 
development, the AMC/RO should obtain any missing VA treatment 
records and treatment records from non-VA facilities providing 
treatment at VA expense relevant to the appeal.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The AMC/RO should provide the Veteran 
appropriate notice under the Veterans Claims 
Assistance Act of 2000 specific to a TDIU 
claim.

2.  The AMC/RO should obtain any VA treatment 
records (not already of record) relevant to 
the appeal.

3.  The AMC/RO should obtain any treatment 
records from non-VA facilities providing 
treatment at VA expense (not already of 
record) relevant to the appeal, specifically 
including treatment records from the 
Veteran's counselor.

4.  The AMC/RO should take appropriate action 
to request and obtain all records, including 
medical records, associated with any claim 
for Social Security disability benefits.  If 
additional records are not available, or the 
search for any such records otherwise yields 
negative results, that fact should be clearly 
documented in the claims file.

5.  After completion of the above and any 
further development deemed necessary, the 
AMC/RO should review the record and determine 
whether a higher rating for PTSD is 
warranted, as well as formally adjudicate the 
Veteran's TDIU claim.  The Veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

